DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Regarding claim 15, the claim(s) contains subject matter “the first section of the front portion is angled with respect to both the top portion and the second section of the front portion of the wrapper so that the user interface is oriented at an angle with respect to a plane aligned with the bottom portion of the wrapper” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the specification and the drawings do not have support for the limitations “the first section of the front portion is angled with respect to the second section of the front portion of the wrapper so that the user interface is oriented at an angle with respect to a plane aligned with the bottom portion of the wrapper”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 15, the claim recites the limitation "the first section" and “the second section” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For the examination purposes, "the first section" is construed as “a first section” and “the second section” is construed as “a second section”.

Regarding claim 19, the claim recites the limitation "the wrapper portion" in lines 2 and 3 is unclear since the first foot member and the second foot member cannot couple to the same wrapper portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080238107 to Yamamoto et al. (“Yamamoto”), in view of US 20110163072 A1 to Vogel (“Vogel”).

Regarding claim 1, Yamamoto discloses, a portable welding system casing (see ‘outer shell of the soundproof type engine generator’ 10 in Fig. 1), comprising:
a wrapper (see annotated Fig. 1, wherein the wrapper is a combination of a top cover 14, a right side cover 15, a left side cover 16, and a bottom cover 18 as seen in Fig. 1) including a front portion (15), a rear portion (16), a top portion (14) and a bottom portion (18) that collectively define a first perimeter edge (see annotated Fig. 1) and a second perimeter edge (see annotated Fig. 1) opposite the first perimeter edge (see Fig. 1, wherein the first perimeter edge is cover by front cover 11, and the second perimeter edge is covered by the rear cover 12 as seen in Fig. 1 and disclosed in para 0030 “Between the respectively placed front cover 11 and rear cover 12 are placed a top cover 14, a right side cover 15, a left side cover 16, and a bottom cover 18”);
a first side member (see ‘front cover’ 11) with a first plurality of fastening lug portions (see ‘a pair of lugs’ 11b, 11c in Fig. 1 and see annotated Fig. 1) and an inner surface (see annotated Fig. 1) with a first recess (see annotated Fig. 1 and disclosed in para 0030, wherein the front cover 11 covers the perimeter edge of the wrapper as seen in Fig. 1) that receives the first perimeter edge of the wrapper (see Fig. 1);
a second side member (see ‘rear cover’ 12) with a second plurality of fastening lug portions (see ‘a pair of lugs’ 12 b, 12c in Fig. 1) and an inner surface (see annotated Fig. 1) with a second recess (see annotated Fig. 1 and disclosed in para 0030, wherein the front cover 11 covers the perimeter edge of the wrapper as seen in Fig. 1) that receives the second perimeter edge of the wrapper (see Fig. 1);
a plurality of handle members (see ‘handle’ 19a, 19b, and ‘iron pipe’ 81a, 81b in Fig. 1), each of the plurality of handle members (19a, 19b) coupled between a first fastening lug portion (11b) of the first plurality of fastening lug portions (11b, 11c) and a second fastening lug portion (12b) of the second plurality of fastening lug portions (12b, 12c); and 
a first foot member (see ‘front end’ 18a4 in Fig. 8 and disclosed in para 0043 “The right end 18a4 of the bottom part 18a rises in an inward curve to form an arcuate recess, and can be placed on and joined to the lower end 15e of the right side cover 15 from outside”) coupled to the front portion (11) and the bottom portion (18); and 
a second foot member (see ‘rear end’ 18a3 in Fig. 8 and disclosed in para 0043 “The left end 18a3 of the bottom part 18a rises in an inward curve to form an arcuate recess, and can be placed on and joined to the lower end 16a of the left side cover 16 from outside as shown in FIG. 10”) coupled to the rear portion (12) and the bottom portion (18).

    PNG
    media_image1.png
    588
    878
    media_image1.png
    Greyscale

However, Yamamoto does not explicitly disclose, an additional handle member of the portable welding system casing that is directly connected to the top portion of the wrapper and that extends perpendicular to each of the plurality of handle members.
Nonetheless, Vogel teaches, an additional handle member (see handle 22 in Fig. 1) that is connected to the top portion (see annotated Fig. 1) of the portable welding system casing (see Fig. 1) and that extends perpendicular to each of the plurality of handle members (see annotated Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the casing of Yamamoto wherein the portable welding system casing has an additional handle member that is directly connected to the top portion of the wrapper and that extends perpendicular to each of the plurality of handle members taught and/or suggested by Vogel in order to be utilized, independently or concurrently, to move the welding system casing from one location to another, as desired by a welding operator (disclosed in para 0027 of Vogel).

    PNG
    media_image2.png
    487
    757
    media_image2.png
    Greyscale

Regarding claim 2, Yamamoto disclose, wherein the plurality of handle members comprise:
a first handle member (see ‘iron pipe’ 81b in Fig. 1) that extends across the front portion (15) of the wrapper (see Fig. 1); 
a second handle member (19b) that extends across a first end (see annotated Fig. 1) of the top portion (14) of the wrapper (see Fig. 1);
a third handle member (19a)  that extends across a second end (see annotated Fig. 1) of the top portion (15) of the wrapper (see Fig. 1), the first end being opposite the second end (see Fig. 1); and
a fourth handle member (81a)  that extends across the rear portion (16) of the wrapper (see Fig. 1) so that outer surfaces of the plurality of handle members form a protective perimeter around the wrapper (intended use, but see Fig. 1).

Regarding claim 4, Yamamoto discloses wherein the plurality of handle members each have the same design (see Fig. 1).

Regarding claim 9, Yamamoto discloses a first plate member (see ‘front panel’ 13 in Fig. 1) that is coupled to the first side member (11) and recessed below a first plane defined by the first side member (see Fig. 1, wherein the front panel 13 is inserted from the inside of the front cover 11); and a second plate member (see ‘rear panel’ 17 in Fig. 2) that is coupled to the second side member (12) and recessed below a second plane defined by the second side member (see Fig. 2, wherein the rear panel 17 is inserted from the inside of the rear cover 12), wherein the first plate member (13) has a first recessed portion (see a recess 13a) residing in a different plane than a remainder of the first plate member (see Fig. 1) and the second plate member has a second recessed portion (see outlet/round exhaust hole 17a) residing in a different plane than a remainder of the second plate member (see Fig. 2).

Regarding claim 10, Yamamoto discloses, further comprising at least one of:
a first hinged connection between the first plate member and the first side member; and a second hinged connection between the second plate member and the second side member (see Fig. 3 and disclosed in para 0039 “The front panel 13 is attached within the frame of the front cover 11 to constitute the front face of the soundproof type engine generator 10”, wherein attachment between the members is inherently construed as the attachment by hinged connection as evidenced by US 20100319986 to Bleau in para 0063 “The face frame filler component 195 can be attached to the face frame 185 by various fasteners, such as bolts, screws, nails, or glue”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080238107 to Yamamoto et al. (“Yamamoto”), in view of US 20110163072 A1 to Vogel (“Vogel”), and in further view of US 20140042134 A1 to Liebert et al. (“Liebert).

Regarding claim 3, Yamamoto in view of Vogel discloses substantially all the features of the claimed invention as set forth above as claimed in claim 2.
	Yamamoto further discloses, a user interface (see the front panel 13 is formed with a recess 13a in which can be provided an electric outlet 13b, various switches 13c, etc in Fig. 1), Vogel teaches, the third handle member (see one of the annotated handle members in Fig. 1) is positioned adjacent to a user interface (see control panel in Fig. 1) of the portable welding system casing (12).
Yamamoto in view of Vogel does not explicitly disclose, wherein the third handle member and the fourth handle member are positioned adjacent to the user interface of the portable welding system casing to provide a protective barrier for the user interface.
Nonetheless, Liebert teaches, wherein the third handle member ( see ‘top roll bars’ 42 in Fig. 2) and the fourth handle member (see ‘bottom roll bar’ 62 in Fig. 2) are positioned adjacent to a user interface (see ‘operator interface’ 104 in Fig. 2) of the portable welding system casing (see ‘welding power supply’ 12 in Fig. 2) to provide a protective barrier for the user interface (intended use, but shown in Fig. 1, and disclosed in para 0018 “The roll cage assembly described herein protects the sheet metal enclosure and operator interface of the welding power supply unit.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the front panel/front portion of the wrapper of Yamamoto in view of Vogel wherein the third handle member and the fourth handle member are positioned adjacent to a user interface of the portable welding system casing to provide a protective barrier for the user interface in order to protect the operator interface as disclosed in para 0018 by Liebert.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080238107 to Yamamoto et al. (“Yamamoto”), in view of US 20110163072 A1 to Vogel (“Vogel”), and in further view of US 20140374394 to Sigl (“Sigl”).

Regarding claim 5, Yamamoto in view of Vogel discloses substantially all of the features of the claimed invention as set forth above as claimed in claim 1.
	However, Yamamoto in view of Vogel does not explicitly disclose a center divider coupled to the top portion and the bottom portion, the center divider having a shape that conforms to the front portion, the rear portion, the top portion and the bottom portion so that the center divider supports the front portion, the rear portion, the top portion, and the bottom portion.
	Nonetheless, Sigl teaches, a center divider (see ‘center baffle’ 46 in Fig. 2) coupled to the top portion (see ‘top panel’ 14 in Fig. 1) and the bottom portion (see ‘base’ 42 in Fig. 2), the center divider (46) having a shape that conforms to the front (see ‘front panel’ 18 in Fig. 2), rear (see ‘rear panel’ 20 in Fig. 2), top and bottom portions (14, 42) so that the center divider (46) supports the front, rear, top and bottom portions (disclosed in para 0025 “The center baffle 46 may provide structural support to the welding power supply 10”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the casing of Yamamoto wherein a center divider coupled to the top portion and the bottom portion, the center divider having a shape that conforms to the front, rear, top and bottom portions so that the center divider supports the front, rear, top and bottom portions taught and/or suggested by Sigl in order to provide the structural support to the welding case (disclosed in para 0025 of Sigl).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080238107 to Yamamoto et al. (“Yamamoto”), in view of US 20110163072 A1 to Vogel (“Vogel”), in further view of US 20140374394 to Sigl (“Sigl”), and in further view of US 20040084428 to Cigelske et al. (“Cigelske”).

Regarding claim 6, Yamamoto in view of Vogel and Sigl discloses substantially all of the features of the claimed invention as set forth above as claimed in claim 5.
	However, Yamamoto in view of Vogel and Sigl does not explicitly disclose wherein the center divider includes a plurality of protrusions and the bottom portions includes a plurality of openings configured to receive the plurality of protrusions to fix the center divider to the bottom portion.
	Nonetheless, Cigelske teaches, wherein the panel (see ‘rear panel’ 16 in Fig. 4) is fixed to the bottom portion (see ‘base’ 26 in Fig. 4) by a plurality of protrusions (see ‘a pair of ramps’ 60 in Fig. 4) of the panel (16) received in respective openings (see ‘snaps’ 42, wherein in snaps 42 comprises elongated holes 46 as seen in Fig. 2) in the bottom portion (26, and disclosed in para 0034 “the ramps 60 extend upwardly through elongated holes 46 in the snaps 42 to hold the base 26 in its position firmly to the rear panel 16”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the casing of Yamamoto in view of Sigl wherein the center divider includes a plurality of protrusions and the bottom portions includes a plurality of openings configured to receive the plurality of protrusions to fix the center divider to the bottom portion taught and/or suggested by Cigelske in order to hold the bottom portion in its position firmly to the center divider (disclosed in para 0034 of Cigelske).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080238107 to Yamamoto et al. (“Yamamoto”), in view of US 20110163072 A1 to Vogel (“Vogel”), and in further view of US 20060157988 to Mazuka et al. (“Mazuka”).

Regarding claim 7, Yamamoto in view of Vogel discloses substantially all of the features of the claimed invention as set forth above as claimed in claim 1.
	However, Yamamoto in view of Vogel does not explicitly disclose, the first foot member and the second foot member are each configured to receive a handle member of a second portable welding system casing to allow stacking of the portable welding system casing and a second portable welding system casing.
	Nonetheless, Mazuka teaches, the first foot member and the second foot member are each configured to receive a handle member of a second portable welding system casing to allow stacking of the portable welding system casing and a second portable welding system casing (see ‘two handholds’ 36a, 36b in Fig. 15, and disclosed in para 0063 “When the engine generator 10 is upheld and transferred to a higher position, or plural number of the engine generators 10 are stacked one by one for storing in a storage, for example, the engine generator 10 is upheld by a user with one hand holding one of the handles 21a, 21b and with the other hand putting in one of the handholds 36a, 36b and 41a and grasping the neighborhood thereof”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the foot member on the bottom part of Yamamoto wherein the first foot member and the second foot member are each configured to receive a handle member of a second portable welding system casing to allow stacking of the portable welding system casing and a second portable welding system casing taught and/or suggested by Mazuka in order to stack the cases one by one for storing in a storage as disclosed in para 0063 by Mazuka.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080238107 to Yamamoto et al. (“Yamamoto”), in view of US 20110163072 A1 to Vogel (“Vogel”), and in further view of US 20050230936 to Van Horn et al. (“Van Horn”).

Regarding claim 8, Yamamoto in view of Vogel discloses substantially all of the features of the claimed invention as set forth above as claimed in claim 1.
However, Yamamoto in view of Vogel does not explicitly disclose, wherein the top portion has an upwardly angled segment positioned directly adjacent to the front portion.
Nonetheless, Van Horn teaches, wherein the top portion has an upwardly angled segment positioned directly adjacent to the front portion (see ‘main recess’ 27 in Fig. 8, wherein the top surface of lid 22 comprises an upwardly angled segment as seen in Fig. 8 to create the recess 27).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the top portion of Yamamoto wherein the top portion has an upwardly angled segment positioned directly adjacent to the front portion taught and/or suggested by Van Horn in order to hold working items as disclosed in para 0041 by Van Horn.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080238107 to Yamamoto et al. (“Yamamoto”), in view of US 20140042134 A1 to Liebert et al. (“Liebert).

Regarding claim 11, Yamamoto discloses, a portable welding system casing (see ‘outer shell of the soundproof type engine generator’ 10 in Fig. 1), comprising:
a wrapper (see annotated Fig. 1, wherein the wrapper is a combination of a top cover 14, a right side cover 15, a left side cover 16, and a bottom cover 18 as seen in Fig. 1) including a front portion (15), a rear portion (16), a top portion (14) and a bottom portion (18) that collectively define a first perimeter edge (see annotated Fig. 1) and a second perimeter edge (see annotated Fig. 1) opposite the first perimeter edge (see Fig. 1, wherein the first perimeter edge is cover by front cover 11, and the second perimeter edge is covered by the rear cover 12 as seen in Fig. 1 and disclosed in para 0030 “Between the respectively placed front cover 11 and rear cover 12 are placed a top cover 14, a right side cover 15, a left side cover 16, and a bottom cover 18”);
a first side member (see ‘front cover’ 11) with a first plurality of fastening lug portions (see ‘a pair of lugs’ 11b, 11c in Fig. 1 and see annotated Fig. 1) and an inner surface (see annotated Fig. 1) with a first recess (see annotated Fig. 1 and disclosed in para 0030, wherein the front cover 11 covers the perimeter edge of the wrapper as seen in Fig. 1) that receives the first perimeter edge of the wrapper (see Fig. 1);
a second side member (see ‘rear cover’ 12) with a second plurality of fastening lug portions (see ‘a pair of lugs’ 12 b, 12c in Fig. 1) and an inner surface (see annotated Fig. 1) with a second recess (see annotated Fig. 1 and disclosed in para 0030, wherein the front cover 11 covers the perimeter edge of the wrapper as seen in Fig. 1) that receives the second perimeter edge of the wrapper (see Fig. 1);
a plurality of handle members (see ‘handle’ 19a, 19b, and ‘iron pipe’ 81a, 81b in Fig. 1), each of the plurality of handle members (19a, 19b) coupled between a first fastening lug portion (11b) of the first plurality of fastening lug portions (11b, 11c) and a second fastening lug portion (12b) of the second plurality of fastening lug portions (12b, 12c);
a first foot member (see ‘front end’ 18a4 in Fig. 8 and disclosed in para 0043 “The right end 18a4 of the bottom part 18a rises in an inward curve to form an arcuate recess, and can be placed on and joined to the lower end 15e of the right side cover 15 from outside”) coupled to the front portion (11) and the bottom portion (18); 
a second foot member (see ‘rear end’ 18a3 in Fig. 8 and disclosed in para 0043 “The left end 18a3 of the bottom part 18a rises in an inward curve to form an arcuate recess, and can be placed on and joined to the lower end 16a of the left side cover 16 from outside as shown in FIG. 10”) coupled to the rear portion (12) and the bottom portion (18), wherein:
at least one first handle member (19b) of the plurality of handle members extends across the front portion between a first section of the front portion and a second section of the front portion (see Fig. 1);
at least one second handle member (19a) of the plurality of handle members extends across the rear portion (see Fig. 1); and
at least two third handle members (81a, 81b) of the plurality of handle members extend across opposite ends of the top portion (see Fig. 1); and 
a user interface (see the front panel 13 is formed with a recess 13a in which can be provided an electric outlet 13b, various switches 13c, etc in Fig. 1).
Yamamoto does not explicitly disclose, the front portion is including a user interface.
Nonetheless, Liebert teaches, wherein the third handle member ( see ‘top roll bars’ 42 in Fig. 2) and the fourth handle member (see ‘bottom roll bar’ 62 in Fig. 2) are positioned adjacent to a user interface (see ‘operator interface’ 104 in Fig. 2) of the portable welding system casing (see ‘welding power supply’ 12 in Fig. 2) to provide a protective barrier for the user interface (intended use, but shown in Fig. 1, and disclosed in para 0018 “The roll cage assembly described herein protects the sheet metal enclosure and operator interface of the welding power supply unit.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the front panel/front portion of the wrapper of Yamamoto wherein the third handle member and the fourth handle member are positioned adjacent to a user interface of the portable welding system casing to provide a protective barrier for the user interface in order to protect the operator interface as disclosed in para 0018 by Liebert.

Regarding claim 12, Yamamoto discloses a first plate member (see ‘front panel’ 13 in Fig. 1) that is coupled to the first side member (11) and recessed below a first plane defined by the first side member (see Fig. 1, wherein the front panel 13 is inserted from the inside of the front cover 11); and a second plate member (see ‘rear panel’ 17 in Fig. 2) that is coupled to the second side member (12) and recessed below a second plane defined by the second side member (see Fig. 2, wherein the rear panel 17 is inserted from the inside of the rear cover 12), wherein the first plate member (13) has a first recessed portion (see a recess 13a) residing in a different plane than a remainder of the first plate member (see Fig. 1) and the second plate member has a second recessed portion (see outlet/round exhaust hole 17a) residing in a different plane than a remainder of the second plate member (see Fig. 2).

Regarding claim 13, Yamamoto discloses, further comprising at least one of:
a first hinged connection between the first plate member and the first side member; and a second hinged connection between the second plate member and the second side member (see Fig. 3 and disclosed in para 0039 “The front panel 13 is attached within the frame of the front cover 11 to constitute the front face of the soundproof type engine generator 10”, wherein attachment between the members is inherently construed as the attachment by hinged connection as evidenced by US 20100319986 to Bleau in para 0063 “The face frame filler component 195 can be attached to the face frame 185 by various fasteners, such as bolts, screws, nails, or glue”).

Regarding claim 14, Yamamoto discloses, wherein one handle member (81b) of the at least two third handle members is associated with the front portion of the wrapper and another handle member (81a) of the at least two third handle members is associated with the rear portion of the wrapper so that outer surfaces of the plurality of handle members form a protective perimeter about the wrapper (see Fig. 1).

Regarding claim 15, Yamamoto discloses, wherein the first section of the front portion (15) is angled with respect to both the top portion and the second section of the front portion of the wrapper so that the user interface is oriented at an angle with respect to a plane aligned with the bottom portion of the wrapper (see Fig. 1); and outer surfaces of the at least one first handle member (81b) and the one handle member of the at least two third handle members provide a protective barrier for the front portion (15), wherein an outer edge of the protective barrier is also oriented at the angle with respect to the plane aligned with the bottom portion of the wrapper (see Fig. 1). 
Yamamoto does not explicitly disclose the front portion is including a user interface.
Nonetheless, Liebert teaches, wherein the third handle member ( see ‘top roll bars’ 42 in Fig. 2) and the fourth handle member (see ‘bottom roll bar’ 62 in Fig. 2) are positioned adjacent to a user interface (see ‘operator interface’ 104 in Fig. 2) of the portable welding system casing (see ‘welding power supply’ 12 in Fig. 2) to provide a protective barrier for the user interface (intended use, but shown in Fig. 1, and disclosed in para 0018 “The roll cage assembly described herein protects the sheet metal enclosure and operator interface of the welding power supply unit.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the front panel/front portion of the wrapper of Yamamoto wherein the third handle member and the fourth handle member are positioned adjacent to a user interface of the portable welding system casing to provide a protective barrier for the user interface in order to protect the operator interface as disclosed in para 0018 by Liebert.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080238107 to Yamamoto et al. (“Yamamoto”), in view of US 20140042134 A1 to Liebert et al. (“Liebert), and in further view of US 20140374394 to Sigl (“Sigl”).

Regarding claim 16, Yamamoto in view of Liebert discloses substantially all of the features of the claimed invention as set forth above as claimed in claim 11.
	However, Yamamoto in view of Libert does not explicitly disclose a center divider coupled to the top portion and the bottom portion, the center divider having a shape that conforms to the front portion, the rear portion, the top portion and the bottom portion so that the center divider supports the front portion, the rear portion, the top portion, and the bottom portion.
	Nonetheless, Sigl teaches, a center divider (see ‘center baffle’ 46 in Fig. 2) coupled to the top portion (see ‘top panel’ 14 in Fig. 1) and the bottom portion (see ‘base’ 42 in Fig. 2), the center divider (46) having a shape that conforms to the front (see ‘front panel’ 18 in Fig. 2), rear (see ‘rear panel’ 20 in Fig. 2), top and bottom portions (14, 42) so that the center divider (46) supports the front, rear, top and bottom portions (disclosed in para 0025 “The center baffle 46 may provide structural support to the welding power supply 10”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the casing of Yamamoto wherein a center divider coupled to the top portion and the bottom portion, the center divider having a shape that conforms to the front, rear, top and bottom portions so that the center divider supports the front, rear, top and bottom portions taught and/or suggested by Sigl in order to provide the structural support to the welding case (disclosed in para 0025 of Sigl).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9, 2, 3-8, 10, 11 and 12, 13-16, 17 and 19, 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4-9, 2, 10, 11-14, 15, 16, 18 and 19, respectively, of US Patent 10478912 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the US Patent 10478912 B2 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the US Patent 10478912 B2.

Present Application 16655573
US Patent 10478912 B2
1. (Currently Amended) A portable welding system casing, comprising:
a wrapper including a front portion, a rear portion, a top portion and a bottom portion that collectively define a first perimeter edge and a second perimeter edge opposite the first perimeter edge;
a first side member with a first plurality of fastening lug portions and an inner surface with a first recess that receives the first perimeter edge of the wrapper;
a second side member with a second plurality of fastening lug portions and an inner surface with a second recess that receives the second perimeter edge of the wrapper;
a plurality of handle members, each of the plurality of handle members coupled between a first fastening lug portion of the first plurality of fastening lug portions and a second fastening lug portion of the second plurality of fastening lug portions;
an additional handle member that is directly connected to the top portion of the wrapper and that extends perpendicular to each of the plurality of handle members;
a first foot member coupled to the front portion and the bottom portion; and
a second foot member coupled to the rear portion and the bottom portion.
9. (Currently Amended) The portable welding system casing of claim 1, further comprising: a first plate member that is coupled to the first side member and recessed below a first plane defined by the first side member; and 
a second plate member that is coupled to the second side member and recessed below a second plane defined by the second side member, wherein:
the first plate member has a first recessed portion residing in a different plane than a remainder of the first plate member, and
the second plate member has a second recessed portion residing in a different plane than a remainder of the second plate member.

2. (Original) The portable welding system casing of claim 1, wherein the plurality of handle members comprise:
a first handle member that extends across the front portion of the wrapper;
a second handle member that extends across a first end of the top portion of the wrapper;
a third handle member that extends across a second end of the top portion of the wrapper, the first end being opposite the second end; and
a fourth handle member that extends across the rear portion of the wrapper so that outer surfaces of the plurality of handle members form a protective perimeter around the wrapper.

3. (Original) The portable welding system casing of claim 2, wherein the third handle member and the fourth handle member are positioned adjacent to a user interface of the portable welding system casing to provide a protective barrier for the user interface.

4. (Currently Amended) The portable welding system casing of claim 1, wherein the plurality of handle members each have a same design.

5. (Original) The portable welding system casing of claim 1, further comprising: a center divider coupled to the top portion and the bottom portion, the center divider having a shape that conforms to the front portion, the rear portion, the top portion and the bottom portion so that the center divider supports the front portion, the rear portion, the top portion, and the bottom portion.

6. (Original) The portable welding system casing of claim 5, wherein the center divider includes a plurality of protrusions and the bottom portion includes a plurality of openings configured to receive the plurality of protrusions to fix the center divider to the bottom portion.
7
. (Original) The portable welding system casing of claim 1, wherein the first foot member and the second foot member are each configured to receive a handle member of a second portable welding system casing to allow stacking of the portable welding system casing and the second portable welding system casing.

8. (Original) The portable welding system casing of claim 1, wherein the top portion has an upwardly angled segment positioned directly adjacent to the front portion.

10. (Original) The portable welding system casing of claim 9, further comprising at least one of:
a first hinged connection between the first plate member and the first side member; and
a second hinged connection between the second plate member and the second side member.

11. (Currently Amended) A portable welding system casing, comprising:
a wrapper including a front portion, a rear portion, a top portion and a bottom portion that collectively define a first perimeter edge and a second perimeter edge opposite the first perimeter edge;
a first side member with a first plurality of fastening lug portions and an inner surface that receives the first perimeter edge of the wrapper;
a second side member with a second plurality of fastening lug portions and an inner surface that receives the second perimeter edge of the wrapper;
a plurality of handle members, each of the plurality of handle members coupled between a first fastening lug portion of the first plurality of fastening lug portions and a second fastening lug portion of the second plurality of fastening lug portions;
a first foot member coupled to the front portion and the bottom portion; and
a second foot member coupled to the rear portion and the bottom portion, wherein:
at least one first handle member of the plurality of handle members extends across the front portion between a first section of the front portion that includes a user interface and a second section of the front portion;

at least one second handle member of the plurality of handle members extends across the rear portion; and
at least two third handle members of the plurality of handle members extend across opposite ends of the top portion.
12. (Currently Amended) The portable welding system casing of claim 11, further comprising: a first plate member that is coupled to the first side member and recessed below a first plane defined by the first side member; and a second plate member that is coupled to the second side member and recessed below a second plane defined by the second side member, wherein: the first plate member has a first recessed portion residing in a different plane than a remainder of the first plate member, and the second plate member has a second recessed portion residing in a different plane than a remainder of the second plate member.

13. (Original) The portable welding system casing of claim 12, further comprising at least one of: a first hinged connection between the first plate member and the first side member; and a second hinged connection between the second plate member and the second side member.

14. (Currently Amended) The portable welding system casing of claim 11, wherein: one handle member of the at least two third handle members is associated with the front portion of the wrapper, and another handle member of the at least two third handle members is associated with the rear portion of the wrapper so that outer surfaces of the plurality of handle members form a protective perimeter about the wrapper. 

15. (Currently Amended) The portable welding system casing of claim 14, wherein: the first section of the front portion is angled with respect to both the top portion and the second section of the front portion of the wrapper so that the user interface is oriented at an angle with respect to a plane aligned with the bottom portion of the wrapper; and outer surfaces of the at least one first handle member and the one handle member of the at least two third handle members provide a protective barrier for the user interface, wherein: an outer edge of the protective barrier is also oriented at the angle with respect to the plane aligned with the bottom portion of the wrapper.

16. (Original) The portable welding system casing of claim 11, further comprising: a center divider coupled to the top portion and the bottom portion, the center divider having a shape that conforms to the front portion, the rear portion, the top portion and the bottom portion so that the center divider supports the front portion, the rear portion, the top portion and the bottom portion, and wherein the center divider includes a plurality of protrusions and the bottom portions includes a plurality of openings configured to receive the plurality of protrusions to fix the center divider to the bottom portion.

17. (Currently Amended) A casing, comprising: a unitary wrapper portion configured to enclose one or more welding components;
a first side member having: an inner side that defines a first recess that receives a first perimeter edge of the unitary wrapper portion; an outer side opposite the inner side and 

a first plate member that is entirely inwardly recessed below with respect to a first plane defined by the outer side of the first side member, and includes a first recessed portion residing in a different plane than both the first plane and a remainder of the first plate member; 
a second side member having: an inner side that defines a second recess that receives a second perimeter edge of the unitary wrapper portion; 
an outer side opposite the inner side of the second side member; and 
a second plate member that is entirely inwardly recessed with respect to a second plane defined by the outer side of the second side member, and includes a second recessed portion residing in a different plane than both the second plane and a remainder of the second plate member; and 
a plurality of handle members, each of the plurality of handle members coupled between the first side member and the second side member.

19. (Currently Amended) The casing of claim 18, further comprising: a first foot member coupled to the wrapper portion; and a second foot member coupled to the wrapper portion, wherein: a first vertical distance between the first handle member and the first foot member is equal to a second vertical distance between the fourth handle member and the second foot member.

18. (Currently Amended) The casing of claim 17, wherein the plurality of handle members extend away from the casing to provide a protective barrier, and wherein: a first handle member and a second handle member of the plurality of handle members extend across a rear portion of the unitary wrapper portion; and a third handle member and a fourth handle member of the plurality of handle members extend across a front portion of the unitary wrapper.




20. (Original) The casing of claim 17, further comprising at least one of: a first hinged connection between the first plate member and the first side member; a second hinged connection between the second plate member and the second side member; and 

a center divider coupled to the wrapper portion, the center divider having a shape that conforms to a shape of the wrapper portion so that the center divider supports the wrapper portion.
1. A portable welding system casing, comprising: 
a wrapper including a front portion, a rear portion, a top portion and a bottom portion that collectively define a first perimeter edge and a second perimeter edge opposite the first perimeter edge; 
a first side member with a first plurality of fastening lug portions and an inner surface with a first recess that receives the first perimeter edge of the wrapper; 
a second side member with a second plurality of fastening lug portions and an inner surface with a second recess that receives the second perimeter edge of the wrapper; 
a plurality of handle members, each of the plurality of handle members coupled between a first fastening lug portion of the first plurality of fastening lug portions and a second fastening lug portion of the second plurality of fastening lug portions; 
an additional handle member that is connected to the top portion of the wrapper and that extends perpendicular to each of the plurality of handle members; 
a first foot member coupled to the front portion and the bottom portion; and 
a second foot member coupled to the rear portion and the bottom portion;


a first plate member that is coupled to the first side member, is recessed below a first plane defined by the first side member, and includes a first recessed portion residing in a different plane than both the first plane and a remainder of the first plate member,
a second plate member that is coupled to the second side member, is recessed below a second plane defined by the second side member, and includes a second recessed portion residing in a different plane than both the second plane and a remainder of the second plate member.

3. The portable welding system casing of claim 1, wherein the plurality of handle members comprise: 
a first handle member that extends across the front portion of the wrapper; 
a second handle member that extends across a first end of the top portion of the wrapper; 
a third handle member that extends across a second end of the top portion of the wrapper, the first end being opposite the second end; and 
a fourth handle member that extends across the rear portion of the wrapper so that outer surfaces of the plurality of handle members form a protective perimeter around the wrapper.

4. The portable welding system casing of claim 3, wherein the third handle member and the fourth handle member are positioned adjacent to a user interface of the portable welding system casing to provide a protective barrier for the user interface.

5. The portable welding system casing of claim 1, wherein the plurality of handle members each have the same design.


6. The portable welding system casing of claim 1, further comprising: a center divider coupled to the top portion and the bottom portion, the center divider having a shape that conforms to the front portion, the rear portion, the top portion and the bottom portion so that the center divider supports the front portion, the rear portion, the top portion, and the bottom portion.

7. The portable welding system casing of claim 6, wherein the center divider includes a plurality of protrusions and the bottom portion includes a plurality of openings configured to receive the plurality of protrusions to fix the center divider to the bottom portion.

8. The portable welding system casing of claim 1, wherein the first foot member and the second foot member are each configured to receive a handle member of a second portable welding system casing to allow stacking of the portable welding system casing and the second portable welding system casing.

9. The portable welding system casing of claim 1, wherein the top portion has an upwardly angled segment positioned directly adjacent to the front portion.

2. The portable welding system casing of claim 1, further comprising 

at least one of: a first hinged connection between the first plate member and the first side member; and a second hinged connection between the second plate member and the second side member.

10. A portable welding system casing, comprising: 
a wrapper including a front portion, a rear portion, a top portion and a bottom portion that collectively define a first perimeter edge and a second perimeter edge opposite the first perimeter edge; 
a first side member with a first plurality of fastening lug portions and an inner surface that receives the first perimeter edge of the wrapper; 
a second side member with a second plurality of fastening lug portions and an inner surface that receives the second perimeter edge of the wrapper; 
a plurality of handle members, each of the plurality of handle members coupled between a first fastening lug portion of the first plurality of fastening lug portions and a second fastening lug portion of the second plurality of fastening lug portions, 
a first foot member coupled to the front portion and the bottom portion; and 
a second foot member coupled to the rear portion and the bottom portion.
wherein: at least one first handle member of the plurality of handle members extends across the front portion between a first section of the front portion that includes a user interface and a second section of the front portion; 
at least one second handle member of the plurality of handle members extends across the rear portion; and at least two third handle members of the plurality of handle members extend across opposite ends of the top portion;


a first plate member that is coupled to the first side member, is recessed below a first plane defined by the first side member, and includes a first recessed portion residing in a different plane than both the first plane and a remainder of the first plate member;
a second plate member that is coupled to the second side member, is recessed below a second plane defined by the second side member, and includes a second recessed portion residing in a different plane than both the second plane and a remainder of the second plate member.

11. The portable welding system casing of claim 10, further comprising at least one of: a first hinged connection between the first plate member and the first side member; and a second hinged connection between the second plate member and the second side member.

12. The portable welding system casing of claim 10, wherein one handle member of the at least two third handle members is associated with the front portion of the wrapper and another handle member of the at least two third handle members is associated with the rear portion of the wrapper so that outer surfaces of the plurality of handle members form a protective perimeter about the wrapper.

13. The portable welding system casing of claim 12, wherein: the first section of the front portion is angled with respect to both the top portion and the second section of front portion of the wrapper so that the user interface is oriented at an angle with respect to a plane aligned with the bottom portion of the wrapper; and outer surfaces of the at least one first handle member and the one handle member of the at least two third handle members provide a protective barrier for the user interface, wherein an outer edge of the protective barrier is also oriented at the angle with respect to the plane aligned with the bottom portion of the wrapper.


14. The portable welding system casing of claim 10, further comprising: a center divider coupled to the top portion and the bottom portion, the center divider having a shape that conforms to the front portion, the rear portion, the top portion and the bottom portion so that the center divider supports the front portion, the rear portion, the top portion and the bottom portion, and wherein the center divider includes a plurality of protrusions and the bottom portion includes a plurality of openings configured to receive the plurality of protrusions to fix the center divider to the bottom portion.

15. A casing, comprising: 
a unitary wrapper portion configured to enclose one or more welding components; 

a first side member having a first plurality of fastening lug portions, an inner side, and an outer side opposite the inner side, wherein the inner side defines a first recess that receives a first perimeter edge of the wrapper portion; 
a first plate member that is coupled to the first side member, is recessed below a first plane defined by the first side member, and includes a first recessed portion residing in a different plane than both the first plane and a remainder of the first plate member; 

a second side member with a second plurality of fastening lug portions, an inner side, and an outer side opposite the inner side, wherein the inner side defines a second recess that receives a second perimeter edge of the wrapper portion; 
a second plate member that is coupled to the second side member, is recessed below a second plane defined by the second side member, and includes a second recessed portion residing in a different plane than both the second plane and a remainder of the second plate member; 
a plurality of handle members, each of the plurality of handle members coupled between a first lug portion of the first plurality of fastening lug portions and a second lug portion of the second plurality of fastening lug portions; and 
first and second foot members coupled to the wrapper portion.







16. The casing of claim 15, wherein the plurality of handle members extend away from the casing to provide a protective barrier, and wherein: a first handle member and a second handle member of the plurality of handle members extend across a rear portion of the wrapper portion; a third handle member and a fourth handle member of the plurality of handle members extend across a front portion of the wrapper portion; and the first handle member and the fourth handle member are disposed at a same vertical position relative to the first and second foot members.

18. The casing of claim 15, further comprising at least one of: a first hinged connection between the first plate member and the first side member; and a second hinged connection between the second plate member and the second side member.
19. The casing of claim 15, further comprising: a center divider coupled to the wrapper portion, the center divider having a shape that conforms to a shape of the wrapper portion so that the center divider supports the wrapper portion.


Interview Summary
On Friday Jun 24th claim amendments to be entered by an examiner amendment was proposed to Mr. James Donegan as follows: 
First, since claim 17 includes the allowable subject matters, it was suggested to add the limitations “an outer side opposite the inner side and a first plate member that is entirely inwardly recessed below with respect to a first plane defined by the outer side of the first side member, and includes a first recessed portion residing in a different plane than both the first plane and a remainder of the first plate member; a second side member having: an inner side that defines a second recess that receives a second perimeter edge of the unitary wrapper portion; an outer side opposite the inner side of the second side member; and a second plate member that is entirely inwardly recessed with respect to a second plane defined by the outer side of the second side member, and includes a second recessed portion residing in a different plane than both the second plane and a remainder of the second plate member; and a plurality of handle members, each of the plurality of handle members coupled between the first side member and the second side member” of claim 17 into independent claims 1 and 11 to place the claims in condition for allowance.
Second, the 112(a) issue of claim 15 was discussed, and it was suggested to amend the claim to just remove the limitation of the second section of the front portion to overcome 112(a) issue. 
Third, it was suggested to amend claims 15 and 19 to overcome the 112(b) issue.
Lastly, it was suggested to file a terminal disclaimer to overcome the Double Patenting.
However, no agreement was made, and it was suggested to send out a further action for this present application.

Response to Amendment
The amendment of 02/22/2022 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 02/22/2022 have been considered.
The objections of the claims were withdrawn in view of the amendments of the claims.
With respect to the 112(a) rejections of claim 15, the Applicant's arguments have been fully considered but they are not persuasive. In this case, even though the specification and the drawings showed the first section and the second section of the front portion, however, there is nowhere in the specification and the drawing showing the first section of the front portion is angled with respect to the second section of the front portion of the wrapper so that the user interface is oriented at an angle with respect to a plane aligned with the bottom portion of the wrapper, therefore, 112(a) rejections of claim 15 are maintained. 
The 112(b) rejections of the claims were withdrawn in view of the amendments of the claims.
Applicant’s arguments with respect to claims 17-20 have been fully considered and are persuasive.  The 102 rejections have been withdrawn in view of the amendments of claim 17. 
With respect to the rejections of claims 1-10 under 35 USC 103 of Yamamoto in view of Liebert, Applicant's arguments have been considered but are moot because Applicant's amendment in claim 1 necessitated the new ground(s) of rejection presented in this Office action (Yamamoto in view of Vogel).
With respect to the rejection of claims 11-16 under 35 USC 103 of Yamamoto in view of Liebert, the arguments have fully considered but they are not persuasive. In this case, as seen in Fig. 1 of Yamamoto, even though Yamamoto has the user interface located on the side of the casing, but, Yamamoto has the handles located adjacent to the front portion of the wrapper. Nonetheless, Liebert teaches, wherein the third handle member and the fourth handle member are positioned adjacent to a user interface of the portable welding system casing to provide a protective barrier for the user interface. It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify to try to relocate the user interface of Yamamoto from the side portion to the front panel/front portion of the wrapper such as the third handle member and the fourth handle member are positioned adjacent to the user interface of the portable welding system casing to provide a protective barrier for the user interface as taught/suggested by Liebert in order to protect the operator interface as disclosed in para 0018 by Liebert. It is noted that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Liebert in para 0018 has the same teachings/purposes (i.e., protecting the operator interface) of why the user interface is located adjacent to the third handle member and the fourth handle member.
Lastly, Applicant's arguments with respect to the Double Patenting have been considered but they are not persuasive because although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the US Patent 10478912 B2 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the US Patent 10478912 B2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761    


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761